Case 1:21-cv-02601-KAM-LB Document 6 Filed 06/17/21 Page 1 of 6 PageID #: 110



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------x
MAUREEN NELSON, JOHANNA NELSON,
and TAMARA NELSON,

                  Plaintiffs,
                                                 MEMORANDUM AND ORDER
            -against-
                                                 21-CV-2601 (KAM)(LB)
DAVID FRIEDMAN, Fairstead
Management; JOEL GOLDSTEIN,
Galil Management; and NATE
WEINBERG, Plaza Apartments LLC
(Landlord),

               Defendants.
----------------------------------x

KIYO A. MATSUMOTO, United States District Judge:

            Plaintiffs Maureen Nelson, Johanna Nelson, and Tamara

Nelson, proceeding pro se, commenced this action on May 6, 2021.

(See ECF No. 1, Complaint (“Compl”).)         Plaintiffs’ requests to

proceed in forma pauperis are granted for the limited purpose of

this Order.    (See ECF Nos. 2, 3, 4.)        For the reasons set forth

below, plaintiffs’ complaint is dismissed without prejudice in

its entirety.

                                 BACKGROUND

            Plaintiffs’ complaint is filed on a form complaint for

civil actions.     (See Compl. at 1.) 1     In the space to assert a



1     As the complaint includes unlabeled addenda, the Court refers to the
pages assigned by the Electronic Case Filing system (“ECF”).

                                      1
Case 1:21-cv-02601-KAM-LB Document 6 Filed 06/17/21 Page 2 of 6 PageID #: 111



basis for federal jurisdiction, plaintiffs check the box for

federal question and state: “Landlord liability (negligence),

harassment, invasion of privacy, life endangerment,

discrimination, defamation of character, damaged property.”

(Id. at 5.)    Plaintiffs allege that they suffer from a series of

health problems, including chronic sinusitis, insulin

resistance, diabetes, recurring infections, unintentional weight

loss, hair loss, and asthma.       (Id. at 6, 7.)      Plaintiffs

attribute these problems to mold in their apartment located at

212 Crown Street, Brooklyn, New York.          (Id.)   Plaintiffs claim

that “the defendants have done nothing to help us.”           (Id. at 6.)

Plaintiffs attach medical records and communications with the

building management about the conditions in the apartment,

including documentation about efforts to identify and remediate

airborne mold.    (Id. at 16-99.)         The complaint seeks $45,000,000

in damages to purchase two homes and new furniture and

electronics.    (Id. at 8.)

           On January 3, 2018, plaintiffs filed a prior similar

lawsuit against Galil Management, Plaza Apartments LLC, and GFB

Management, alleging that these defendants were negligent in

failing to remediate mold conditions in plaintiffs’ apartment

located at 212 Crown Street.       See Nelson et al v. Galil



                                      2
Case 1:21-cv-02601-KAM-LB Document 6 Filed 06/17/21 Page 3 of 6 PageID #: 112



Management et al., No. 18-cv-144 (E.D.N.Y. 2018).           On August 21,

2018, the court dismissed that action for lack of federal

subject matter jurisdiction.       See Nelson v. Galil Mgmt., No. 18-

cv-144 (KAM)(LB), 2018 WL 3998962 (E.D.N.Y. Aug. 21, 2018).              On

December 11, 2020, plaintiffs moved for reconsideration to

reopen the case.     (See Case No. 18-cv-144, ECF No. 13.)         The

court denied plaintiffs’ motion for reconsideration as untimely

under the Local Civil Rule 6.3.           (See Case No. 18-cv-144, Dkt.

Order 4/1/2021.)

                                DISCUSSION

            In reviewing the complaint, the court is mindful that

“[a] document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by

lawyers.”    Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

quotation marks and citations omitted); see also Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008).

If a liberal reading of the complaint “gives any indication that

a valid claim might be stated,” the court must grant leave to

amend the complaint.      See Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000).

            Nonetheless, a district court must dismiss a case if



                                      3
Case 1:21-cv-02601-KAM-LB Document 6 Filed 06/17/21 Page 4 of 6 PageID #: 113



the court determines that the complaint “is frivolous or

malicious; fails to state a claim on which relief may be

granted; or seeks monetary relief against a defendant who is

immune from such relief.”      28 U.S.C. § 1915(e)(2)(B).        Moreover,

plaintiffs seeking to bring a lawsuit in federal court must

establish that the court has subject matter jurisdiction over

the action.

           Federal subject matter jurisdiction is available only

when a “federal question” is presented, or when plaintiffs and

defendants have complete diversity of citizenship and the amount

in controversy exceeds $75,000.           To invoke federal question

jurisdiction, the claims must arise “under the Constitution,

laws, or treaties of the United States.”           28 U.S.C. § 1331.    If

the court “determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”           Fed. R. Civ.

P. 12(h)(3).

           In this case, plaintiffs have failed to establish any

basis for the court’s subject matter jurisdiction over the

action.   Specifically, plaintiffs’ allegations about the

habitability of the apartment may suggest state law claims for

negligence or violations of state or city housing laws, but they

do not raise a federal question.           (See Compl. at 5.)



                                      4
Case 1:21-cv-02601-KAM-LB Document 6 Filed 06/17/21 Page 5 of 6 PageID #: 114



Furthermore, plaintiffs’ allegations of harassment and

discrimination are not supported by any specific factual

allegations.    Without more, these vague allegations do not

suggest any form of discrimination in housing that would be

covered by the Fair Housing Act or any other federal statute.

           Furthermore, plaintiffs have not alleged that the

citizenship of the parties is diverse as necessary to invoke

diversity jurisdiction over potential state law claims.            For

these reasons, because plaintiffs neither raise a question of

federal law nor assert diversity jurisdiction, the court has no

basis to exercise federal subject matter jurisdiction over this

action.

           Because plaintiffs are proceeding pro se, the court

has considered whether to grant leave to amend the complaint.

The court, however, finds that amendment would be futile.

Plaintiffs previously filed a very similar action in this court

alleging the same state law claims against their landlord and

management company.     (See Case No. 18-cv-144.)       At that time,

plaintiffs were given an opportunity to amend the complaint, and

plaintiffs Tamara Nelson and Johanna Nelson filed a second

complaint.    (See Case No. 18-cv-144, ECF No. 5.)         Plaintiffs’

second complaint, however, also failed to assert a basis for the



                                      5
Case 1:21-cv-02601-KAM-LB Document 6 Filed 06/17/21 Page 6 of 6 PageID #: 115



court’s subject matter jurisdiction.         (See Case No. 18-cv-144,

ECF No. 11, Memorandum and Order.)        In sum, plaintiffs’ claims

are fundamentally state law claims and cannot be addressed in

federal court without a proper basis for federal jurisdiction.

                                CONCLUSION

           For the foregoing reasons, plaintiffs’ complaint fails

to establish a basis for federal subject matter jurisdiction and

this action is hereby dismissed without prejudice pursuant to

Fed. R. Civ. P. 12(h)(3).      The court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal would not be taken in good

faith and therefore in forma pauperis status is denied for

purpose of an appeal.      See Coppedge v. United States, 369 U.S.

438, 444-45 (1962).

           The Clerk of Court is respectfully directed to send a

copy of this Memorandum and Order and the judgment to plaintiffs

and note service on the docket, enter judgment in favor of

defendants, dismiss this action, and close this case.

           SO ORDERED.

                                        /s/
                                   KIYO A. MATSUMOTO
                                   United States District Judge
                                   Eastern District of New York


Dated:     Brooklyn, New York
           June 17, 2021


                                      6
